Title: To John Adams from Isaac LeBaron, 8 June 1798
From: LeBaron, Isaac,Jackson, William
To: Adams, John



Sir
ante 8 June 1798

The ability, rectitude and firmness, which have distinguished your administration, and indeed every part of your conduct, in the various important public stations, assigned you by your country, would render unnecessary any assurances of support from us, inhabitants of the ancient towns of Plymouth & Kingston, were it not of consequence, to remove an imputation industriously circulated, that the people of the united States are divided from their government, and hence may fall an easy victim to that “destroying angel of republics” foreign influence and intrigue
“Enthusiastically attached to the cause of the french”, at the commencement of their revolution, we devoutly wished them success, in the establishment of a constitution of government, founded on the broad basis of equal liberty, and political happiness; but having departed from the system of self defence, having plundered, demoralized & prostrated all the countries, subdued by their arts, or their arms, and even now, with the same hostile views are contemplating new conquests; we can not but consider them, as the determined foes of religious order and social security
Regardless alike of the laws of nations, and the faith of treaties, they have in open defiance of both, wantonly captured and condemned our peaceful ships, robbed and maltreated our citizens, while pursuing their lawful business on the Ocean, and when overtures of amicable accommodation are offered, instead of retribution, they imperiously demand the payment of immense sums of money as the price of negociation, a compliance with which would compromit our neutrality.
Indignities and insults so outrageous and unprovoked, have excited in us such sentiments of disgust and resentment, as would have roused into action the independent spirit of our venerable ancestors, who braving every danger, began here a Settlement on “bare creation”, which by the wisdom of their institutions, and under the patronage of heaven, has extended itself, and attained an height of improvement, with a rapidity unknown in the annals of the world.—And whose descendents, inheriting their hardihood of character, and animated with the splendor and dignity of their enterprize & example, will repel with indignant scorn, the insolent aggressions of all the nations on the earth
Happy in the reflection, that no measures compatible with the national honor and sovereignty, have been left unessayed to avert the calamities of war, you, Sir, will be prepared to meet every event; and a government administered with so sacred a regard to the precepts of political morality, will command the aid of all virtuous citizens to the utmost extent of their powers.
Being inhabitants of towns, who derive their principal means of subsistance from the fisheries, permit us at this time, to offer the tribute of acknowledgments, for your inflexible exertion, and perseverance, in securing to the United States, this valuable branch of commerce

Isaac Le Baronand 190 other signatures